Hill, J.
1. The general rule is that the courts of this State have no extraterritorial jurisdiction, and can not hold citizens of other States amenable to its process, or bind them by a judgment in personam, without their consent. Gordy v. Levison, 157 Ga. 670 (122 S. E. 234), and cit. And see, to the same effect, Adams v. Lamar, 8 Ga. 83 (2); Dearing v. Bank of Charleston, 5 Ga. 497, 503 (48 Am. D. 300); Beasley v. Lennox-Haldeman Co., 116 Ga. 13 (42 S. E. 385); Meeks v. Roan, 117 Ga. 865, 866 (45 S. E. 252); Martin v. Gaissert, 134 Ga. 34, 40 (67 S. E. 536); Warlick v. Reynolds, 151 N. C. 606 (66 S. E. 657); Tigrett v. Taylor, 180 Ala. 296 (60 So. 858).
*5582. Where an equitable petition was filed in this State against several persons, one of whom was a corporation non-resident of the State, and the non-resident made a special appearance for “the sole purpose of objecting to the jurisdiction of the court,” and demurred to the petition on that ground, the trial court did not err, under the facts alleged in the petition as amended, in sustaining the demurrer and dismissing the petition as to the demurrant, it not appearing that the demurrer went to the merits of the case.
3. The court did not err in failing to designate upon which ground of the demurrer attacking the jurisdiction of the court it based its decision.
4. Ground 6 of the demurrer did not challenge the sufficiency of allegations of the petition on its merits, so as to waive service of process of the court and thereby submit the demurrant to the jurisdiction of the court.
5. Applying the foregoing rulings to the facts of this case, the court did not err in sustaining the demurrer “on all grounds that pertain to the jurisdiction of the court,” and in dismissing the petition as to the American National Bank of Nashville, Tennessee.

Judgment affirmed.


All the Justices concur, except

Russell, C. J., and Atkinson, J., who dissent, citing Edwards Mfg. Co. v. Hood, 167 Ga. 144 (145 S. E. 87); Watters v. Southern Brighton Mills, 168 Ga. 15, 27 (147 S. E. 87).